Citation Nr: 1646574	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-10 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a head injury.

4.  Entitlement to service connection for a psychiatric disability, to include PTSD and depression.

5.  Entitlement to service connection for residuals of a back injury.

6.  Entitlement to service connection for a gallbladder disability.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for arthritis.

9.  Entitlement to service connection for a left leg disability (blood clot).

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for migraine headaches.

12.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A September 2010 decision denied service connection for hypertension.  An August 2013 decision denied service connection for a gallbladder disability, diabetes mellitus, arthritis, and left leg disability (blood clot).  This decision also found that new and material evidence sufficient to reopen previously denied claims for service connection for PTSD, a mental disorder, residuals of a back injury, and a head injury had not been received.  Additionally, a December 2014 decision reopened the claim for service connection for a mental disorder, denied the claim on the merits, and denied claims for service connection for sleep apnea and migraine headaches.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO had previously considered the Veteran's psychiatric claims separately.  However, as the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issues of entitlement to service connection for PTSD and service connection for a mental disability have been combined.  

The issues of entitlement to service connection for a psychiatric disability, arthritis, migraine headaches, and sleep apnea are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was denied in an October 2008 RO rating decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the October 2008 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.

3.  Service connection for residuals of a low back injury was denied in a January 2010 Board decision.  The Veteran did not perfect an appeal.

4.  The evidence received since the January 2010 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a low back injury.

5.  Service connection for a head injury was denied in an October 2010 Board decision.  The Veteran did not perfect an appeal.

6.  Evidence associated with the claims file since the October 2010 Board decision is cumulative or redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for a head injury, and does not raise a reasonable possibility of substantiating the claim.

7.  The weight of the evidence is against a finding that current residuals of a back injury either began during or were caused by service.

8.  The weight of the evidence is against a finding that a gallbladder disability either began during or was caused by service.

9.  The weight of the evidence is against a finding that diabetes mellitus either began during or was caused by service.

10.  The weight of the evidence is against a finding that a left leg disability (blood clot) either began during or was caused by service.

11.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has hypertension that is directly related to active service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The January 2010 Board decision that denied service connection for residuals of a back injury is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

4.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of a low back injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The October 2010 Board decision that denied service connection a head injury is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

6.  As new and material evidence has not been received, the claim for service connection for a head injury is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The criteria for service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

8.  The criteria for service connection for a gallbladder disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

9.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

10.  The criteria for service connection for a left leg disability (blood clot) have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

11.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in January 2012, July 2013, and April 2014 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service medical records and VA treatment records are of record.  VA has also obtained private treatment records and associated them with the record.  Therefore, the Board finds the duty to assist with obtaining medical records has been satisfied. 

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for residuals of a back injury, gallbladder disability, and diabetes mellitus.  However, the Board finds that an examination is not necessary to decide those claims due to a lack of credible lay or medical evidence of those disabilities in service or for decades thereafter.  In essence, there is no credible lay evidence of a continuity of symptomatology since service, nor is there a competent etiology opinion of record that links the claimed disabilities to service.  Therefore, a VA examination is not warranted for those claims.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Psychiatric Disability

Service connection for PTSD and a mental disorder were denied in October 2008.  The RO noted that the Veteran had not claimed a specific stressor, and the evidence did not show a confirmed diagnosis of PTSD.  The RO also indicated that service connection for a mental disorder was denied because the evidence did not show that a mental disorder occurred in or was caused by the Veteran's service.

The Veteran did not perfect an appeal of the October 2008 RO rating decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2015).

The evidence added to the claims file subsequent to the October 2008 denial includes additional VA and private treatment records, additional lay statements, and additional statements from the Veteran.  In particular, a May 2015 private examination report suggests a link between a current psychiatric disability and service.  That report tends to support the Veteran's claim, as it provides evidence of a connection between a currently diagnosed disability and service.

The credibility of the newly submitted evidence is presumed in determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions and medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, that evidence raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2015).  Accordingly, the Board finds that the new evidence is also material.  As new and material evidence has been received, the claim for service connection for a psychiatric disability is reopened. 

Low Back Injury Residuals

The Board denied service connection for residuals of a low back injury in a January 2010 decision.  The Board found that the Veteran's current back condition was not shown to be etiologically related to service.  The Board considered the Veteran's statements that he injured his back during a fall and was treated while on active duty.  Additionally, the Veteran's post-service medical treatment records were considered.  The Veteran did not appeal the Board's January 2010 decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2015).

The evidence added to the claims file subsequent to the January 2010 denial includes additional VA and private treatment records, additional lay statements, and additional statements from the Veteran.  In particular, a November 2013 private examination report notes that the Veteran's current back disability was incurred during the Veteran's service.  That report tends to support the Veteran's claim, as it provides evidence of a connection between a currently diagnosed disability and the Veteran's service.

The credibility of the newly submitted evidence is presumed in determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions and medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, that evidence raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2015).

Accordingly, the Board finds that the new evidence is also material.  As new and material evidence has been received, the claim for service connection for residuals of a low back injury is reopened.  The merits of the newly reopened claim for service connection for a low back disability will be discussed below.

Head Injury

In an October 2010 decision, the Board determined that service connection was not warranted for a head injury.  At that time, the evidence consisted of the Veteran's service medical records, VA treatment records, private medical records, lay statements, and the Veteran's assertions.

The Board noted that the Veteran claimed that he was treated for a head injury while on active duty in Germany.  The service medical records were reviewed, and the post-service treatment records were reviewed.  The Board found that at no time had the Veteran been diagnosed with a head condition or disability of any kind.  The decision of the Board became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2015).

The Board finds that the evidence received since the October 2010 decision is cumulative of evidence of record prior to the October 2010 decision, and therefore, does not constitute new and material evidence.

The evidence added to the claims file subsequent to the October 2010 Board denial includes additional VA treatment records.  Pertinent to the current claim, those additional records do not contain a diagnosis of a head injury.  Therefore, the additional records are merely cumulative of the evidence in the prior reports previously considered in the October 2010 Board decision.  Thus, as they are cumulative, those treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

The Veteran has submitted private examination reports from H. H.-G., Ph.D., H.S.P.P., and H.S., M.D..  None of those records pertain to a head injury.  Therefore, they are not material to the current claim.

The Veteran has submitted statements from M.L. and R.L..  However, neither of those records pertain to a head injury.  Therefore, they are not material to the current claim.

Finally, all of the statements from the Veteran simply reiterate his assertion that he experienced a head injury while on active duty.  Therefore, those statements merely reiterate contentions that were previously considered by the Board in the October 2010 decision.  

In sum, the Board finds the evidence added to the claims file since the October 2010 Board decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include any new competent and credible evidence which demonstrates that the Veteran has a current diagnosis of a head disability that occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's and other lay statements are merely redundant of the evidence previously considered, and the medical reports do not show any current diagnosis of a head disability related to active duty.

As the information provided in support of the application to reopen the claim for service connection for a head injury does not include new and material evidence, the appeal as to this issue must be denied.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Residuals of Back Injury

The Veteran asserts that he has a current back disability that was caused by an in-service injury.  Specifically, he has asserted that he fell during active duty service while holding a .50 caliber weapon, weighing 40 to 50 pounds.  In a May 1991 statement, the Veteran asserted that he went to the top of a track to dismount a .50-caliber weapon and fell.

A review of the Veteran's service medical records does not reflect any complaints, treatment, or diagnoses of any back injury or back disability during service.  The Board notes that a December 1976 service medical record shows that the Veteran fell down half a flight of stairs.  However, his medical complaints from that fall involved his little finger only.  An August 1977 service medical record shows that the Veteran fell off of the top of a track, as the Veteran has described.  However, no complaints of or treatment for a back injury were noted at that time.  The records shows that the Veteran complained of a left knee injury only and was directed to not participate in physical training or running for 72 hours.  On the Veteran's March 1979 service separation examination report, the examiner noted a normal spine.  Additionally, the Veteran stated on a March 1979 Report of Medical History that he did not experience recurrent back pain.

Private medical records show that in January 1983, the Veteran injured his low back while lifting large plants.  The Veteran stated that he felt a snap with subsequent pain.

In April 1983, the Veteran underwent back surgery.  A herniated nucleus pulposus was removed from the L4 area.

In October 1983, the Veteran underwent low back surgery.  No disc protrusion was found, but the nerve roots were decompressed, and a foraminotomy was performed.

In April 1984, the Veteran was admitted to the emergency room with back pain.  He had been mowing the lawn and developed a catch in his low back.

A March 1987 VA treatment record contains the Veteran's history of injuring his back in 1982 due to heavy lifting.

A July 1989 VA treatment record shows that the Veteran had chronic lower back pain secondary to a disc injury and surgery in 1982 and 1983.

A VA treatment record from July 1990 relates the Veteran's complaints of back pain and numbness of the lower extremities to a history of a lifting injury.

A November 1990 hospital record shows that the Veteran experienced a back injury in 1982.  A diagnosis of status post-disc surgery was given.

A treatment record from November 1990 shows that the Veteran underwent back surgery in 1982 and 1983 secondary to a work injury that occurred in 1982.

A March 1991 treatment record contains the Veteran's history of experiencing a back injury in 1982.

In January 1992, the Veteran reported that he fell two weeks previously and experienced back pain.

In an August 1995 private treatment record, the Veteran reported that the onset of his low back pain was in 1980.  He reported that he underwent back surgery in 1982 and 1983.

An X-ray taken in May 1997 found mild degenerative changes of the lumbar spine.

A January 2000 VA treatment record reports the Veteran's history of back pain related to surgeries that occurred in the early 1980s.  The note shows that the Veteran had back pain due to lifting heavy pieces of wood two days previously.

In February 2000, the Veteran was admitted to the hospital after falling and landing on a step while going to the bathroom.  The Veteran was noted to have a history of back pain that had been occurring since two previous back surgeries in 1982 and 1983.

Later in February 2000, the Veteran was admitted to the hospital due to a motor vehicle accident.  The Veteran experienced back pain.

An April 2000 private treatment record contains the Veteran's history of back surgery secondary to injury in 1982 and 1983.

In September 2000, the Veteran underwent a SSA lumbar spine examination.  The examiner mentioned that he had examined the Veteran in 1995, and the Veteran's history, as related by the Veteran, had not changed since that time.  The examiner recorded the Veteran's report of injuring his back in 1980 when he was helping move a heavy tree, and it was at that time that he hurt his back.  As a consequence of that 1980 accident, the Veteran developed back pain, and he underwent back surgery in 1982 and 1983.

A February 2003 private treatment record shows that the Veteran was in a motor vehicle accident in January 2003.  He experienced low back pain following the accident.

A November 2013 private psychiatric report contains the Veteran's account of sustaining a spondylosis with bilateral sciatic radiculopathy during service.  The psychiatrist described the Veteran's spondylosis right L5 with bilateral sciatic radiculopathy as service-related.

A January 2014 private treatment record contains the Veteran's report of experiencing back pain since 1972.  The January note also states that in October 2013, while on a business trip, the Veteran stepped off a curb and significantly increased his back symptoms.  The diagnosis was L4-L5 and L5-S1 bulging discs with L5 bilateral radiculitis versus S1 radiculitis.

In May 2014 letters, M.L. and R.L. related that the Veteran told them about being thrown off a truck and hurting his back while he was on active duty.

It is clear from the evidence of record that the Veteran was treated for back pain subsequent to separation from service.  He has sought treatment for low back pain and has been noted as having mild degenerative changes of the lumbosacral spine.  However, the Board finds that the preponderance of the evidence is against a finding that any current back disability is related to active duty service.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  While the Board concedes that an August 1977 service treatment record shows that the Veteran fell off of the top of a track, as the Veteran has described, there is no persuasive evidence of record documenting that the Veteran sustained a back injury at that time, or at any other point in service, and no competent and credible medical opinion has related a current back disability to service.  The Veteran's spine was normal at separation from service and he did not complain of any back pain at that time.

The Board has carefully considered the November 2013 private psychiatric report which contains the Veteran's assertion that his back disability originated during active service, and the January 2014 private treatment record which contains the Veteran's report of experiencing back pain since 1972.  However, a medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).  In this case, as reviewed above, the Veteran's assertions of an in-service back injury have not been substantiated.  In fact, those assertions are in conflict with assertions given at numerous prior treatment visits, when the Veteran related his back problems to an injury after service.  Therefore, those private medical reports do not provide the probative evidence needed to grant the Veteran's claim.

With regard to the Veteran's statements, the Veteran has asserted that he has had back problems since active service.  Additionally, M.L. and R.L. related that the Veteran told them about being thrown off a truck and hurting his back while he was on active duty.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While M.L. and R.L. are competent to report the Veteran's statements, neither of them have claimed to have actually witnessed the Veteran being thrown from a truck and hurting his back while he was on active duty.  The Board also notes that, in a January 2000 VA treatment record, the Veteran reported that he initially injured his back in the early 1980s while landscaping.  He reported that he injured his back again after his first laminectomy by falling on ice.  An October 1996 private treatment record shows that the Veteran had a lumbar laminectomy in 1982 and again in 1983, due to injuries he sustained moving a heavy tree while working as a gardener.  In an August 1995 private treatment record, the Veteran reported that he had an onset of back pain in 1980.  In a November 1990 VA treatment record, the Veteran reported surgeries for his back in 1982 and 1983 secondary to a work injury lifting in 1982.  In a February 1983 private treatment record, the Veteran indicated he had recently hurt his back lifting large plants.  

Due to the inconsistencies in the Veteran's reports of his initial back injury, the Board finds his statements regarding an inservice back injury are not credible.  They are no consistent with statements made during service denying back pain and normal spine findings at separation from service.  Those statements are also inconsistent with statements made for many years attributing the back injury to a lifting injury after service.  Therefore, in light of the fact that there is no persuasive evidence of record documenting an in-service back injury, no competent medical opinion has related a current back disability to service, and the Veteran's reports of the onset of his current back pain or his initial back injury have varied throughout the years, thus rendering his statements regarding the initial injury suffered to his back not credible, the Veteran's claim must fail on a direct basis.

Additionally, the Board notes that the medical evidence of record does not show that the Veteran had arthritis of the back to a compensable degree within one year following separation from active service.  Therefore, service connection cannot be granted on a presumptive basis either.  38 C.F.R. §§ 3.307, 3.309 (2015).

As the preponderance of the evidence is against the claim, service connection for residuals of a back injury, must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Gallbladder

A review of the service medical records does not show any complaints, treatment, or diagnoses of any gallbladder disability during service.  On the March 1979 service separation examination report, the examiner noted a normal genito-urinary system.

The Veteran stated on a March 1979 Report of Medical History that he did not have gall bladder trouble or gallstones.

A VA treatment record from June 2005 indicates that the Veteran had small gallbladder polyps.

A March 2006 VA treatment record shows that the Veteran had gallbladder polyps.  He subsequently underwent cholecystectomy in April 2006.

Having carefully reviewed the record regarding this claim, the Board finds that service connection is not warranted for a gallbladder disability.  The evidence clearly shows that the Veteran had his gallbladder removed in April 2006, and the persuasive evidence of record weighs against a finding that any currently diagnosed residuals are related to service.  Notably, none of the treatment providers of record have provided the necessary nexus between any current diagnosis of a gallbladder disability and active service.  Additionally, the Veteran has not claimed, and the evidence does not show, that he has had a continuity of gallbladder symptoms from the time he was on active duty through the present, or to removal of the gallbladder.  

The Board acknowledges the Veteran's contentions that he experiences a gallbladder disability as a result of active service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise to provide an opinion on the etiology of a gallbladder disability.  The etiology of the gallbladder disability presents a complex medical question as there is no observable cause and effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994).  Significantly, the Board notes that no gallbladder symptoms were noted during active service, or for many years thereafter.  While the Board has considered the Veteran's contentions regarding the presence of symptoms, the Board ultimately places more probative weight on the objective laboratory findings and observations of the VA and private medical professionals, who have the medical training and knowledge to perform and interpret the necessary medical tests.  In addition, the Veteran has not submitted any competent medical evidence that supports a finding that any gallbladder disability is due to service.  

Accordingly, the Board finds that the preponderance of evidence is against this claim, and entitlement to service connection for a gallbladder disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Diabetes Mellitus

On the Veteran's March 1979 service separation examination report, the examiner noted that the Veteran's endocrine system was normal.  A urinalysis was negative for glucose.

The Veteran stated on a March 1979 Report of Medical History that he did not have sugar or albumin in his urine.

A May 1997 VA treatment record shows that the Veteran was nondiabetic.

A March 1999 VA treatment record shows that the Veteran was diagnosed with diabetes mellitus two years previously.

A June 1999 VA treatment record contains a diagnosis of diabetes mellitus, type 2.

A July 2000 private treatment record contains a diagnosis of diabetes.

A November 2002 VA treatment record contains the Veteran's report that he was diagnosed with diabetes mellitus ten years previously.

Having reviewed the evidence pertaining to this claim, the Board has determined that service connection on a presumptive basis for diabetes mellitus is not warranted.  As the evidence is negative for signs, symptoms, or diagnoses of diabetes to a compensable level during the Veteran's first year following separation from service, service connection for diabetes cannot be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2015).

The Board finds that the preponderance of evidence is also against a finding that the Veteran's diabetes was caused or aggravated by active service.  The Veteran has sought medical treatment from numerous physicians, both through the VA and privately.  However, the Board finds that the preponderance of the competent evidence of record does not support a finding that relates diabetes to service.  Therefore, as there is no competent evidence linking a currently diagnosed disability to service, the claim must be denied on a direct basis.

The Board acknowledges the Veteran's contentions that he experiences diabetes symptoms as a result of active duty.  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise to provide an opinion on the etiology of diabetes mellitus.  The etiology of diabetes presents a complex medical question as there is no observable cause and effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994).  Significantly, the Veteran's in-service urinalyses were all found to be normal.  While the Board has considered the Veteran's contentions regarding the presence of symptoms, the Board ultimately places more probative weight on the objective laboratory findings and observations of the VA and private medical professionals, who have the medical training and knowledge to perform and interpret the necessary medical tests.  In addition, the Veteran has not submitted any competent medical evidence that supports a finding that diabetes is due to service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Left Leg Condition (Blood Clot)

In November 1976 the Veteran fell on his left knee during physical training.  The knee was slightly swollen and scraped.

In April 1977, the Veteran was treated for chondromalacia of the left patella.

An August 1977 service medical record shows treatment for trauma to the left knee.  The Veteran had fallen off the top of a truck.

On a Veteran's March 1979 service separation examination report, the examiner noted that the Veteran's vascular system and lower extremities were normal.  The Veteran stated on a March 1979 Report of Medical History that he did not experience cramps in his legs.

A VA treatment record from April 2009 contains the Veteran's complaints of left leg pain.  The note indicates that the Veteran had no prior history of claudicative symptoms.  A diagnosis of peripheral vascular disease was given, and the Veteran was instructed to begin a walking regimen.  The Veteran started anticoagulation therapy.  In May 2009, he underwent left femoral to anterior tibial bypass with vein graft.

Having carefully reviewed the record regarding this claim, the Board finds that service connection is not warranted for a disability of the left leg manifested by a blood clot.  The evidence clearly shows that the Veteran had a bypass with vein graft in his left leg in May 2009, and the persuasive evidence of record weighs against a finding that any currently diagnosed residuals are related to service.  Notably, none of the treatment providers of record have provided the necessary nexus between a current diagnosis of a left leg condition manifested by a blood clot and active duty service.  Additionally, the Veteran has not claimed, and the evidence does not show, that he has had a continuity of left leg blood clot symptoms from the time he was on active duty through the present.  

The Board acknowledges the Veteran's contentions that he experiences a disability of the left leg as manifested by a blood clot as a result of his active duty.  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise to provide an opinion on the etiology of his left leg blood clot disability.  The etiology of the left leg blood clot disability presents a complex medical question as there is no observable cause and effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994).  Significantly, the Board notes that no blood clot symptoms were noted during service, or for many years thereafter.  In this matter, the Board relies upon the March 1979 service separation examination report which shows that the Veteran had a normal vascular system and lower extremities, and the April 2009 treatment record which shows that the Veteran had no prior history of claudicative symptoms.  While the Board has considered the Veteran's contentions regarding the presence of symptoms, the Board ultimately places more probative weight on the objective laboratory findings and observations of the VA and private medical professionals, who have the medical training and knowledge to perform and interpret the necessary medical tests.  In addition, the Veteran has not submitted any competent medical evidence that supports a finding that his left leg disability as manifested by blood clots is due to service.  

Accordingly, the Board finds that the preponderance of evidence is against this claim, and entitlement to service connection for a left leg disability (blood clot) must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Hypertension

The Veteran's March 1976 service entry physical shows that his blood pressure was 114/74. 

A blood pressure reading of 124/70 was noted in August 1976.

In September 1976, the Veteran's blood pressure was 130/78.

In October 1976, a blood pressure reading of 112/76 was recorded.

In November 1976, the Veteran's blood pressure was 130/96.

In December 1976, the Veteran's blood pressure was 157/100.  The Veteran was told to check his blood pressure daily for hypertension.

Repeated blood pressure readings taken in December 1976 were 160/72, 124/92, 148/76.  The examiner remarked that the Veteran had essentially normal blood pressure.  However, it was recommended that the Veteran undergo periodic blood pressure checks.

In January 1977, the Veteran's blood pressure was 114/76.  In January 1978, the Veteran's blood pressure was recorded as 154/126.  In March 1978, his blood pressure was 120/80.  In July 1978, his blood pressure was 134/94.  In December 1978, his blood pressure was 128/82.

On the Veteran's March 1979 service separation examination report, the examiner recorded a blood pressure reading of 142/80.  The Veteran's vascular system and heart were noted to be normal.

The Veteran stated on a March 1979 Report of Medical History at separation from service that he had high blood pressure.

In a June 2016 letter, H.S., M.D., reviewed the American Heart Association's definitions of hypertension and prehypertension.  The service medical records were reviewed, and Dr. S. commented on the various blood pressure readings.  The examiner explained that it was widely accepted within the medical community that changes in blood pressure were caused and aggravated by emotional stress, and the Veteran consistently complained of stress and nervous trouble in the service medical records.  The examiner stated that based on a review of the claims file, supporting medical evidence, interview with the Veteran, and the examiner's medical experience, the examiner found that it was at least as likely as not that the Veteran's hypertension began during active duty in the 1970s.

Here, the Veteran clearly has a current diagnosis of hypertension.  In June 2016, a private examiner gave an opinion which supports the Veteran's claim.  In giving that opinion, the examiner drew from the evidence of record and supported the conclusions.  Significantly, nothing within the report is contradictory.  The opinion relates directly to this Veteran, and the opinion considers both the Veteran's assertions and documented history.  Therefore, the Board affords the June 2016 private examiner's opinion significant probative value.  Significantly, no treatment provider of record has offered a negative nexus opinion.

In light of the June 2016 private medical opinion, the Board finds that the Veteran's hypertension cannot be satisfactorily disassociated from service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current hypertension was incurred as a result of service.  

Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for hypertension.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

As new and material evidence has been received, the claim for service connection for a psychiatric disability is reopened, and to that extent only, the appeal is allowed.

As new and material evidence has been received, the claim for service connection for residuals of a low back injury is reopened and to that extent only, the appeal is allowed.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a head injury and the appeal is denied.

Entitlement to service connection for residuals of a back injury is denied.

Entitlement to service connection for a gallbladder disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is granted.



REMAND

Having reopened the claim for service connection for a psychiatric disability, the Board finds that additional development is required concerning that issue.

In support of this claim, the Veteran's attorney has submitted two psychiatric examination reports from the same private examiner.

A November 2013 private examination report from H. H.-G., Ph.D., H.S.P.P., contains a diagnosis of depressive disorder, not otherwise specified.  The examiner specified that the Veteran had only one mental disorder.  The examiner stated that the claims file and VA records were reviewed.  The Veteran denied any personal mental health history.  On examination, the Veteran endorsed symptoms of depression.  The examiner opined that the Veteran's low back disability with bilateral sciatic radiculopathy had caused the depression.  The examiner stated that there was a body of literature which detailed the connection between pain and psychiatric disorders.  The examiner specified that the Veteran's depressive disorder was secondary to the back disability.  The Veteran told the examiner that he sustained a back injury during service, and the examiner opined that the physical back injury caused the depressive disorder.

In a subsequent May 2015 private examination report, H. H.-G., Ph.D., H.S.P.P., reiterated that the Veteran had a diagnosis of unspecified depressive disorder.  The examiner stated that no other mental disorder was present.  It was noted that the Veteran saw a VA psychiatrist twice a month.  The examiner commented that there was a body of literature detailing the emergence of mental health symptoms within active duty servicemen.  After commenting on the service medical records, the examiner opined that the Veteran suffered from had depressive disorder more likely than not aggravated by his time in service.

The two separate reports from H. H.-G., Ph.D., H.S.P.P. provide two separate etiologies for the psychiatric disorder.  In one report, the examiner attributed the psychiatric disorder to a non-service-connected back disorder.  In the other report, the examiner attributed the psychiatric disorder directly to the Veteran's active service.  Significantly, in the May 2015 report, the examiner did not acknowledge the prior opinion, and no reconciliation between the two separate opinions has been offered.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2015).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  The Veteran has not been provided a VA examination in connection with the claim for service connection for a psychiatric disability.  In light of the conflicting examination reports from H. H.-G., Ph.D., H.S.P.P., the Board finds that the Veteran should be provided a VA examination for an etiology opinion regarding any currently diagnosed psychiatric disorder.

Concerning the claim for service connection for arthritis, the Veteran's March 1976 service entry examination shows that he had pes planus and scars on both of his knees, legs, and hands.

In September 1976, the Veteran was treated for a right foot sprain with toe abrasions.  In November 1976 the Veteran fell on his left knee during physical training.  The knee was slightly swollen and scraped.  In January 1977, the Veteran sought treatment for right knee pain.  The diagnosis was a right knee strain.  In April 1977, the Veteran was treated for chondromalacia of the left patella.  An August 1977 service medical record shows treatment for trauma to the left knee.  The Veteran had fallen off the top of a truck.  In May 1978, the Veteran complained of pain in the right knee after playing baseball.  The diagnosis was mild strain.  He received follow-up treatment in June 1978.  An X-ray of the right knee was normal.

On the Veteran's March 1979 service separation examination report, the examiner noted that the Veteran's upper extremities, lower extremities, feet, and spine were normal.

The Veteran stated on a March 1979 Report of Medical History that he did not have swollen or painful joints, arthritis, lameness, painful or "trick" shoulder or elbow, recurrent back pain, "trick" or locked knee, or foot trouble.

A January 2005 VA treatment record shows that the Veteran had a new diagnosis of rheumatoid arthritis.  A March 2005 VA treatment record indicates that the Veteran had been recently diagnosed with seropositive arthritis.  A July 2005 VA treatment record shows that the Veteran had a diagnosis of rheumatoid arthritis.

In June 2008, a VA rheumatologist wrote that the Veteran was diagnosed with rheumatoid arthritis in 2006.  A January 2009 VA rheumatology note shows that the Veteran was diagnosed with rheumatoid arthritis about five years previously.  An October 2009 VA treatment record indicates that the Veteran was diagnosed with rheumatoid arthritis in 2004.  A VA treatment record from November 2009 contains a diagnosis of rheumatoid arthritis.

The Veteran has not specified if he is seeking service connection for osteoarthritis or for rheumatoid arthritis.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board construes the present claim as one for service connection for osteoarthritis and rheumatoid arthritis.  As the Veteran has not yet received a VA examination, the Board finds that the Veteran should be provided a VA examination for an etiology opinion regarding the claimed osteoarthritis and rheumatoid arthritis.  McLendon v. Nicholson, 20 Vet App. 79 (2006).

Concerning the claims for service connection for migraine headaches and sleep apnea, a December 2014 rating decision denied service connection for migraine headaches and sleep apnea.  In January 2015, the Veteran submitted a timely notice of disagreement with the January 2015 decision denying service connection for migraine headaches and sleep apnea.  No statement of the case has been issued addressing the issues of entitlement to service connection for migraine headaches and sleep apnea.  Therefore, those claims must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding medical records.  All attempts to locate the records must be documented in the record.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any psychiatric disability, to include PTSD and depression.  Any indicated tests and studies should be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the claims folder and an examination of the Veteran, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current psychiatric disability was caused by active service.  The examiner is requested to specifically discuss the private treatment record from November 2013 which relates the Veteran's depression to a non-service-connected back disability, and the private treatment record from May 2015 which relates the Veteran's depression directly to active service.  A rationale should be given for any opinion provided.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed osteoarthritis and rheumatoid arthritis disabilities.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has osteoarthritis of either foot or either knee, or of any other joint, that was incurred as a result of active service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has rheumatoid arthritis that was incurred as a result of active service, or was at least as likely as not present during service.  A complete rationale should be provided for all opinions and conclusions.

4.  Issue a statement of the case addressing the issues of entitlement to service connection for migraine headaches and sleep apnea.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Notify the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return those issues to the Board.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


